DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Application filed on January 31, 2020.

Response to Amendment
The Applicant’s Preliminary Amendment filed on January 31, 2020 in which claims 2, 4, and 6 have been amended and entered of record.
Claims 1-6 are pending for examination.

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 01/31/2020 was considered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201811154223.8, filed on September 30, 2018.

Drawings
The drawings are objected to because Method Steps 10 and 20 listed paragraphs [0030]-[0040]; and method steps 110-150 listed in paragraphs [0041]-[0046] should show in a drawing.  Corrected drawing sheets in compliance with 37 CFR 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayar et al., (US Patent Publication 2013/0024149; hereinafter “Nayar”).
Regarding claim 3, Nayar disclose a method for monitoring a state (Fig. 3, 348) [0039] [0045] [0058] [0061]-[0063] of a distribution transformer court device (Fig. 1 to Fig. 20, 170), comprising: 
identifying, by a distribution transformer terminal (Fig. 1 to Fig. 20, 120), a court [0039] [0045] [0058] [0061]-[0063] and a phase [0039] [0045] [0058] [0061]-[0063] of a court device (Fig. 3, 150 and/or 110) by using a carrier communication module at preset time intervals [0049], to acquire the court to which the court device belongs and the phase of the court device (Fig. 3, 348) [0039] [0045] [0058] [0061]-[0063]; 
acquiring, by the distribution transformer terminal, geographical location information of the court device by using a global positioning system (GPS) module [0061] (Fig. 11, GPS); and 
uploading, by the distribution transformer terminal, a topological structure [0059]-[0060], the phase, the court and the geographical location information of the court device to a scheduling system [0032], [0045] [0049]-[0050], [0058], [0060]-[0067] by using a broadband carrier [0049] or a sub-G wireless communication module.
Regarding claim 4, Nayar disclose the method of claim 3 above, Nayar further disclose identifying the court and the phase of the court device by using the carrier communication module comprises one of: 

in a case where the power frequency carrier modulation signal sent by the court device is received via a B-phase power line of the output end of the carrier communication module, AFDOCS/21209110.16Preliminary AmendmentAttorney Docket: 038480.00062 determining that the court device and the distribution transformer terminal belong to a same court, and that the court device belongs to a B-phase; or 
in a case where the power frequency carrier modulation signal sent by the court device is received via a C-phase power line of the output end of the carrier communication module, determining that the court device and the distribution transformer terminal belong to a same court, and that the court device belong to [[is]] a C-phase.
Regarding claim 6, Nayar disclose the method of claim 3 above, Nayar also disclose the method further comprises at least one of: 
receiving, by the distribution transformer terminal, from the court device (Fig. 1, 150s communicate through 120s), a fault state and the geographical location information of the court device [0049]-[0050] by using the carrier communication module [0051], and reporting, by the distribution transformer terminal, the fault state and the geographical location information of the court device to a main station through a fourth 
receiving, by the distribution transformer terminal, the fault state and the geographical location information of the court device by using the sub-G wireless communication module, and reporting, by the distribution transformer terminal, the fault state and the geographical location information of the court device to the main station through the 4G public network or the private network, to enable the main station to inform the maintenance personnel to deal with the fault information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayar in view of McKinley et al., (US Patent Publication 2013/0241746; hereinafter “McKinley”) .
Regarding claim 1, Nayar discloses a distribution transformer terminal (Fig. 1 to Fig. 20, 120), comprising an advanced reduced instruction set computer machines (ARM) core processor (Fig. 3, 320 of device 300 that implement on 120 [0035]), a carrier communication module (Fig. 3, 310 [0033] [0035]), a sub-G wireless communication module (Fig. 3, 310 [0033] [0035]) and a global positioning system (GPS) module (Fig. 11, GPS) [0035], wherein the ARM core processor is connected to the carrier communication module (Fig. 3, 350), the carrier communication module is arranged to be connected to a court device (Fig. 3, 120 is connected to 150 and/or 110), the ARM core processor is configured to identify a phase of the court device and a court to which the court device belongs (Fig. 3, 348) [0039] [0045] [0058] [0061]- [0063]; 
the ARM core processor is further connected to the sub-G wireless communication module (Fig. 3, 350), the sub-G wireless communication module is arranged to be connected to the court device (Fig. 1, 120 communicate to 150 or 110 through 140), and the ARM core processor is further configured to acquire an operating state and fault information of the court device through the sub-G wireless communication module [0049]-[0050]; 
the ARM core processor is further connected to the GPS module [0061] (Fig. 11, GPS module must connected to the bus that connected to the processor in order to report location and timestamp), the GPS module is arranged to be connected to the court device (Fig. 1, 120 is connected to 150 or 110), and the ARM core processor is 
the ARM core processor is further configured to upload the phase, the court, the operating state, the fault information, and the geographical location information of the court device to a scheduling system [0032], [0045] [0049]-[0050], [0058], [0060]-[0067].
Nayar discloses a processor for controlling the devices and suggested that “other processor and memory types, including various computer-readable media, may be used to store and execute program instructions pertaining to the techniques described” [0048].  Nayar does not explicitly disclose using an ARM core processor.  However, using an ARM core processor is known in the art.  The reference of McKinley is introduced to provide as an evidence.  McKinley teach a processor such as an ARM core microcontroller [0066].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of McKinley and use ARM core microcontroller for controlling the devices.  Doing so would allow cutting cost and saving power since it is well-known in the art that ARM core microcontroller is very affordable and consuming less power than other microcontroller such as X86.
Nayar discloses using the wireless communication for communicating between devices.  Nayar does not explicitly disclose using sub-G wireless communication.  However, using sub-G wireless communication is known in the art.  The reference of Tyagi is introduced as an evidence.  Tyagi teach using a sub-G such as z-wave as a wireless communication method [0024](z-wave is a sub-G wireless communication).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of and using the sub-G as the wireless communication.  .

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayar, McKinley and Tyagi in view of Curt et al., (US Patent Publication 2005/0235174; hereinafter “Curt”).
Regarding claim 2, the combination of Nayar, McKinley and Tyagi discloses the terminal of claim 1, 
wherein the ARM core processor is further arranged to be connected to a main station (Fig. 1, 200) via a backplane signal interface module (Fig. 1, 250 is an interface between the modules thus a backplane that allow 220 communicates to the head-end device 200 through the network interface module 210) and is configured to upload a topological structure [0059]-[0060], the phase, the court, and the geographical location information of the court device to the main station [0032], [0045] [0049]-[0050], [0058], [0060]-[0067]; wherein the court device comprises a plurality of court devices (Fig. 1, 150 and 110); 
wherein the topological structure of the court device is generated according to respective courts of the plurality of court devices [0059]-[0060], or the topological structure of the court device is generated according to respective phases and courts of the plurality of court devices; 
wherein the plurality of court devices comprises a phase-change switch [0054] (Fig. 8B, NOP), a distributed power source (Fig. 3, 360 of the meter 150), a charging pile [0029] and a main meter (Fig. 1, 150), wherein an output end of the carrier 
an output end of the GPS module (Fig. 1, GPS module of 120 as shown in Fig. 11 would connected to Processor for processing data as shown in Fig. 3), is arranged to be connected to the phase-change switch, the distributed power source, the charging pile and the main meter via the antenna module (Fig. 1, 120 is communicate to 150 through wireless communication).
Nayar discloses having the battery.  Nayar does not disclose having a charging pile for recharging the battery.  Curt discloses a charging device for recharging a battery in a remote power monitoring system [0200]-[0201].  It would have been obvious to one of ordinary skill in the art at the time the invention was file to have incorporate the teaching of and provide the charging device for recharge the battery.  Doing so would avoid changing the battery every time the battery is depleted.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836